Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claims 29, 39, 40, 41 features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-42 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/068093.
Regarding claims 22, 29, WO discloses a consumable 1 with particle 1 some read as flaover forming particles other as susceptor particle, figure 9C with aerosol layers 22, 23 and a susceptor layer 1, both with rigidity.  Rigidities are not mentioned but the metal may be a metallized film, page 13, line 10 of low rigidity.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to form layers 22, 23, (direct tobacco) which extend to both sides of greater rigidity then that of susceptor 11.  This would provide a large aerosol material for better smoking.  Note that WO ranges, see page 29 include coating for figure 9c flake of greater thickness than that of susceptor 11. In summary WO discloses large variations in thickness may be used for susceptor layer and aerosol layers therefor for fig 9C  seen as obvious to use relatively thin  susceptor and thick aerosol layer to obtain more tobacco flavor  in which case  the aerosol layer that surrounds the susceptor layer as well as the layers on each side  would be more rigid than the susceptor layer 
Regarding claims 23-26, WO discloses the claimed invention except for each rigid susceptor particle has a rigidity not more than 10% more rigid than the rigidity of the rigid aerosol forming substrate layer.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify WO to provide such features so as to provide for selection of parameter that provide no clear distinction over WO.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 27, WO discloses layer of direct tobacco would include porosity see page 19, line 1.
Regarding claim 28, WO discloses the combination of each susceptor particle further includes a second aerosol forming substrate layer 22, 23.  For claim 30, layers formed by deposition would typically include perforations.  Claim 31, susceptor particle of film readable as printed and claims 32, 33, 34, figure 9C, flakes readable as discs.  Claim 35, WO uses tobacco.  Claim 36, the WO consumable includes tobacco and fibres.  
Regarding claim 37, WO discloses the claimed invention except for the susceptor particles and the flavor forming particles range in length and/or diameter from 1 to 15 millimetres.  It would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to modify WO to provide such features so as to provide for more choice of parameter.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 38, WO discloses the claimed invention except for the susceptor particles and the flavor forming particles range in length and/or diameter from 2 to 8 millimetres.  would have been obvious to ordinary skill in the art before the effective filing date of the claimed invention to modify WO to provide such features so as to provide for more choice of parameter.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 39, WO discloses the claimed invention except for further comprising a paper sheet wrapped around the flavor forming particles and the susceptor particles to form a rod.   It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify WO to provide such features so as to provide for typical cigarette manufacture.  
Regarding claim 40, WIO discloses further comprising a capsule 8 in which the flavor forming particles and the susceptor particles are received.
Regarding claim 41, WO discloses the claimed invention except for the capsule is porous in at least one side.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify WO to provide such feature so as to provide for variant to allow air to mix in casing 8.
Regarding claim 42, WO, figure 11, discloses a heating compartment 701 and heater 703 arranged to receive the consumable; an induction heating assembly arranged to inductively heat the consumable.  Note that the invention in this case appears directed to combination of aerosol forming substrate with “susceptor layer and claims such as 30, 31, 32 that do not relate to inventive concept should not serve as basis for patentability.  
Allowable Subject Matter
Claims 43-46 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 43, the applicant’s invention combination including: “a method of manufacturing an inductively heatable consumable for aerosol generation, the method comprising steps of:  providing an aerosol forming substrate sheet; providing a susceptor sheet; combining the susceptor sheet with the aerosol forming substrate sheet for obtaining a rigid sheet; cutting the rigid sheet into particles; mixing said particles with particles of an aerosol forming substrate” is not taught by WO or suggested other prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG K DINH whose telephone number is (571)272-2090. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG K DINH/Primary Examiner, Art Unit 2831